 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    IP POWER HOLDINGS LIMITED,                          No. 2: 19-cv-00634-KJM-KJN
12                        Plaintiffs,
13            v.                                          ORDER
14    KAMP-RITE TENT COT INC.,
15                        Defendant.
16

17                  Having read the STIPULATION FOR EXTENSION OF ADDITIONAL TIME TO

18   ANSWER COMPLAINT, the court hereby grants defendant an additional 21-day extension of time to

19   file its response to the Complaint, until November 4, 2019. The court further continues the Initial

20   Scheduling Conference to November 8, 2019 at 2:30 p.m. These dates are firm and will not be

21   changed absent extraordinary circumstances.

22                  IT IS SO ORDERED

23   DATED: October 18, 2019.

24

25                                                           UNITED STATES DISTRICT JUDGE
26

27

28
                                                         1
